Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 12/21/2020. In virtue of this communication, claims 1-14 are currently pending in this Office Action. Claims 7-12 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Typographic Error in the previous Office Action
3.	The office action mailed on 10/23/2020 included a typographic error. Accordingly, correction has been made here such that pending claims should have been 1-14 in the forms and the office action, and the group I claims could have been 1-6, 13 and 14.

Election/Restrictions
4.	Applicant's election without traverse of Group I, Claims 1-6, 13 and 14 in the reply filed on 12/21/2020 is acknowledged. To advance the prosecution, withdrawn claims are recommended to be cancelled.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a protection determining section”, “a movement history generating section”, a registration processing section”, “a personal authentication apparatus”, “an authentication requesting section”, “a feature information collecting section”, “a verifying section” in claims 1-6, 13 and 14 because section and apparatus are not concrete words for structures such as receiver, transmitter, controller, processor and sensor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung Pub. No.: US 2015/0310434 A1 in view of Yanagida Pub. No.: US 2013/0267228 A1.

Claim 1
Cheung discloses a terminal device (user device 110 in fig. 1 and 400 in fig. 4) comprising: 
a position determining section (GPS or other positioning techniques in par. 0031) that determines a position of the terminal device at predetermined time intervals (par. 0033), and accumulates the position as position information (par. 0031, user device forwards detected locations to payment provider server 170 of fig. 1; par. 0033-0038, position information as location associated with time); 

    PNG
    media_image1.png
    458
    429
    media_image1.png
    Greyscale

a movement history generating section(use device 110 in fig. 1) that generates a movement history by using the position information accumulated in a predetermined period (par. 0031, a location databased may be set up at payment provider server to collect the location history of the respective users; see par. 0033-0038 for location history with associating time),
a registration processing section (user device 110 in fig. 1 and fig. 2) that transmits, for registration, the movement history information to a personal authentication apparatus (a payment provider server 170 of fig. 1; par. 0031, user device forwards detected locations to payment provider server 170 of fig. 1); and 
an authentication requesting section (user device 110 in fig. 1 and fig. 3) that makes an authentication request (302 of fig. 3) to the personal authentication apparatus by using the movement history information stored after the transmission by the registration processing section to the personal authentication apparatus (308 in fig. 3 and see par. 0042, 0044 & 0053).
	Although Cheung mentions storying the location history in payment provider server (170 in fig. 1 and par. 0031), Cheung does not explicitly show: “stores the movement history as movement history information” on a mobile terminal. Since claim does not specifically define what are required or involved in storing such as a format, storing could have been an intrinsic feature of a mobile device. 

    PNG
    media_image2.png
    532
    759
    media_image2.png
    Greyscale


	In particular, Yanagida teaches acquiring position information, i.e., latitude and longitude, associated with acquisition time (fig. 5) and recording position history information (fig. 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify authentication based on location history of Cheung by providing a position search for recording as taught in Yanagida. Such a modification would have included a position system to record  position history information so that the existence position of a mobile terminal could be available when it’s difficult to acquire a real time position information with GPS as suggested in par. 0017 of Yanagida.

Claim 2
Cheung, in view of Yanagida, discloses the terminal device according to claim 1, wherein along with the movement history information, the registration processing section transmits, to the personal authentication apparatus (Cheung, 302 in fig. 3 and par. 0041), terminal identification information uniquely identifying the terminal device (Cheung, see user ID in par. 0021; user ID 130 in fig. 1 could be financial account ID, email ID as explained in par. 0041 to authenticate user in 302 of fig. 3), and the authentication requesting section includes the terminal identification information and the movement history information in the authentication request (authentication request in 302 of fig. 3 and par. 0041 of Cheung could be expected by one of ordinary skill in the art to include the location history information as depicted in S150 in fig. 6 and fig. 7-8 of Yanagida so that it would have helped to authenticate user from a higher fraud risk in card not present transaction in par. 0004 of Cheung).

Claim 3
Cheung, in view of Yanagida, discloses the terminal device according to claim 1, further comprising:
a feature information collecting section (user device 110 and/or payment provider server 170 in fig. 1 of Cheung)  that collects feature information indicating a feature of a user of the terminal device (since claim does not specifically define what are required and involved to be the feature of a user of the terminal device, par. 0021-0022 of Cheung would have read on the claimed feature because entries, cookies, identifiers in par. 0021 of Cheung could be reasonably interpreted as feature of a user of a mobile device); and 
a verifying section (Cheung, user device 110 and/or payment provider server 170 in fig. 1) that verifies the collected feature information against reference feature information which is feature information of a valid user held in advance (Cheung, 306 in fig. 3 and generating confidence score explained in par. 0044-0052 to authenticate user), and outputs a verification result (Cheung, 308 in fig. 3 and as explained par. 0054, for requiring a user to be authenticated with further input from the user; this teaching would have render the claim limitation obvious since claim does not specifically define what the verification result is and what are involved in outputting; see MPEP 2111), 
wherein the movement history generating section generates the movement history by using position information indicating a position determined (Cheung, 304 in fig. 3) while the verifying section is outputting (Cheung, confidence score based on location history in par. 0044), as the verification result, information meaning that the feature information and the reference feature information match (Cheung, consider a high confidence score in 308 of fig. 3 and explained in par. 0053-0054 for allowing user being authenticated without requiring further input).

Claim 4
Cheung, in view of Yanagida, discloses the terminal device according to claim 1, wherein the registration processing section transmits the latest movement history information (Cheung, extracting a recent location history in 304 of fig. 3 and par. 0042) to the personal authentication apparatus after a successful authentication in response to the authentication request of the authentication requesting section (Cheung, 308 in fig. 3 and par. 0053-0054 for authenticating a user without requiring further user input).

Claim 5
Cheung, in view of Yanagida, discloses the terminal device according to claim 1, further comprising a reference information acquiring section that acquires third party position information as reference information (Cheung, 206-208 in fig. 2 and 304 in fig. 3 for location information compared to routine or time information, i.e., reference information; Yanagida, fig. 7-8), wherein the authentication requesting section further includes the reference information in the authentication request (since claim does not specifically define what are required to be reference information, authentication request 302 in fig. 3 of Cheung have been be expected by one of ordinary skill in the art to include acquisition time or base station information as depicted in S150 in fig. 6 and fig. 7-8 of Yanagida so that it would have helped to authenticate user from a higher fraud risk in card not present transaction in par. 0004 of Cheung).

10.	Claims 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Yanagida and Cheong et al. Pub. No.: US 2015/0293592 A1.

Claim 6
Although Cheung, in view of Yanagida, does not disclose: “the terminal device according to claim 1, wherein the authentication request is made by using near field communication”, claim 6 is considered obvious by the following rationales.

    PNG
    media_image3.png
    510
    652
    media_image3.png
    Greyscale

	In fact, Cheung in view of Yanagida discloses authentication request (302 in fig. 3 of Cheung). Even though the prior art does not explicitly mention that the authentication request would be transmitted by using NFC, NFC is a very well known in the pertinent art. In addition, claim does not specifically define how NFC is used in a particular way. Accordingly, one of ordinary skill in the art would have expected NFC to perform equally well with Cheung in view Yanagida. To advance the prosecution, further evidence could be seen in Cheong. In particular, Cheong teaches the use of NFC (328 in fig. 3 and par. 0118). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify authentication based on location history of Cheung in view of Yanagida by providing an electronic device as taught in Cheong. Such a modification would have included an electronic device to use NFC so that occurring event could be easily detected and user setting could be set automatically as suggested in par. 0006-0008 of Cheong.

Claim 13
Although Cheung, in view of Yanagida, does not disclose: “the terminal device according to claim 3, further comprising an acceleration sensor that senses an acceleration of the terminal device, wherein an output of the acceleration sensor in a predetermined period is used as the feature information”, claim 13 is considered obvious by the following rationales.
	Initially, Cheung in view of Yanagida discloses the reference information (acquisition time or base station information in fig. 7-8 of Yanagida). In particular, Cheong teaches an acceleration sensor (340E in fig. 3) for detecting direction or motion of a user (par. 0431) and displaying speed up or keep the pace (1730 & 1750 in fig. 17). Accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claim 13 to perform equally well with Cheung in view of Yanagida and Cheong since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify authentication based on location history of Cheung in view of Yanagida by providing an electronic device as taught in Cheong to obtain the claimed invention as specified in claim 13. Such a modification would have included an electronic device to sense the motion of the electronic device so that occurring event could be easily detected and user setting could be set automatically for user convenience as suggested in par. 0006-0008 of Cheong.

Claim 14
Although Cheung, in view of Yanagida, does not disclose: “the terminal device according to claim 3, further comprising a pulse wave sensor that senses pulse waves of the user, wherein an output of the pulse wave sensor in a predetermined period is used as the feature information”, claim 14 is considered obvious by the following rationales.
Initially, Cheung in view of Yanagida discloses the reference information in a predetermined period (acquisition time or base station information in fig. 7-8 of Yanagida) and authentication information (302 in fig. 3 and par. 0041 and see par. 0021-0022). In particular, Cheong teaches a pulse wave sensor (340E in fig. 3) for detecting bio information of a user (par. 0431) and displaying speed up or keep the pace (1730 & 1750 in fig. 17). Accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claim 14 to perform equally well with Cheung in view of Yanagida and Cheong since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify authentication based on location history of Cheung in view of Yanagida by providing an electronic device as taught in Cheong to obtain the claimed invention as specified in the claimed invention as specified in claim 14. Such a modification would have included an electronic device with a pulse wave to recognize bio information so that occurring event could be easily detected and user setting could be set automatically for user convenience as suggested in par. 0006-0008 of Cheong.

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAN HTUN/
Primary Examiner, Art Unit 2643